IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

D'ANGELO PUGH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1621

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

D'Angelo Pugh, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kristen J. Lonergan, Assistant Attorney
General, Tallahassee, and Kenneth S. Steely, General Counsel, Florida Department
of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.